Citation Nr: 0021419	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO. 95-30 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased rating for right Achilles 
tendonitis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney-at-Law


WITNESS AT HEARINGS ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from May 1959 to April 1961.  

This matter was last before the Board of Veterans' Appeals 
(Board) in July 1998, on appeal from an August 1993 rating 
decision of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (the RO) that denied 
entitlement to an increased evaluation for right Achilles 
tendonitis.  The Board had previously remanded the case in 
November 1996 for additional due process and evidentiary 
development, including consideration by the RO of additional 
evidence accepted by the Board in accordance with 38 C.F.R. 
§ 20.1304(c) (1999) and affording the veteran a VA orthopedic 
examination.  In July 1998, the Board denied entitlement to 
an increased evaluation for right Achilles tendonitis; the 
Board remanded the issue of entitlement to an increased 
evaluation for residuals of a left ankle fracture with sural 
neurectomy.  

By order dated in May 2000 and pursuant to a joint motion to 
remand filed by the appellant and VA, the United States Court 
of Appeals for Veterans Claims (Court) remanded the 
appellant's claim to the extent that it denied an evaluation 
in excess of 20 percent for right Achilles tendonitis. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The joint motion indicated that the May 1997 VA examination 
was inadequate in that it failed to provide an adequate 
discussion of the veteran's right Achilles tendonitis 
pertinent to weakened movement, excess fatigability, and 
incoordination, as directed by the Board's November 1996 
remand.  Additionally, the May 1997 VA examination did not 
include an X-ray study.  These deficiencies constitute 
grounds for remand.  See Stegall v. West, 11 Vet. App. 268 
(1998) (The Board is obligated by law to ensure that the RO 
complies with its directives).  

Subsequent to the May 1997 VA examination, additional medical 
records were received, including one dated in July 1998.  The 
veteran also presented testimony at a hearing in August 1995.  
Discussion of this evidence is required.  See YR v. West, 11 
Vet. App. 393, 398 (1998).   

With a July 2000 letter, the veteran's attorney attached 
additional medical records, and it was requested that such 
evidence be referred to the RO for review.  38 C.F.R. 
§ 20.1304(c) (1999).  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran, 
through his attorney, and request that he 
identify the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records of treatment for his 
right Achilles tendonitis.  After 
obtaining any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
examination of the veteran by an 
appropriate specialist(s) for the purpose 
of ascertaining the current nature and 
extent of severity of his right Achilles 
tendonitis.  Any further indicated 
special studies should be conducted.  The 
claims file, copies of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999), and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination(s), and the examiner(s) must 
annotate the examination report(s) in 
this regard.  It is required that the 
examiner provide explicit responses to 
the following:

(a)  The examination report should 
contain a full description of the 
veteran's symptoms, clinical 
findings, and associated functional 
and/or neurologic impairment.  The 
etiology, extent, and severity of any 
neurologic impairment should be 
reported in detail, and the examiner 
should indicate which joint 
structures, muscles, and nerves are 
involved.  All pertinent tests and 
studies, to include X-rays, should be 
performed.

(b)  The examiner should state 
whether or not the right Achilles 
tendonitis causes weakened movement, 
excess fatigability, and 
incoordination, and if so, the 
severity of these manifestations.  If 
the severity of these manifestations 
cannot be quantified, the examiner 
must so indicate.

(c)  With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the service-connected 
right Achilles tendonitis, the 
presence and degree of, or absence 
of, muscle atrophy attributable to 
the service-connected right Achilles 
tendonitis, the presence or absence 
of changes in condition of the skin 
indicative of disease due to the 
service-connected right Achilles 
tendonitis, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due 
to pain attributable to the service-
connected right Achilles tendonitis.  

(d)  The examiner is also requested 
to comment upon whether or not there 
are any other medical or other 
problems that have an impact on the 
functional capacity affected by the 
service-connected right Achilles 
tendonitis, and if such overlap 
exists, the degree to which the 
nonservice-connected problem creates 
functional impairment caused by the 
service-connected right Achilles 
tendonitis.  If the functional 
impairment by the nonservice-
connected problem cannot be 
dissociated, the examiner should so 
indicate.

(e)  The examiner should also 
identify any limitation of motion 
(noted in degrees) that results from 
the service-connected right Achilles 
tendonitis.  Any pain on motion 
should be noted and functional range 
of motion, i.e., that motion the 
veteran can achieve without pain.  

Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for the service-
connected right Achilles tendonitis with 
application of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59, as 
applicable.  All pertinent evidence 
should be considered and discussed.  

If the claim remains denied, the veteran and his attorney 
should be furnished a supplemental statement of the case.  
They should be afforded the appropriate period of time within 
which to respond thereto, at their option, as provided by 
governing regulation.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to cooperate by 
reporting for any scheduled examinations may result in the 
denial of the higher rating claim.  38 C.F.R. § 3.655 (1999).


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).

